          Case 20-60083 Document 2 Filed in TXSB on 12/04/20 Page 1 of 7




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             VICTORIA DIVISION

IN RE:                                  §
                                        §
         SNAP KITCHEN                   §     Case No. 20-60083
         INVESTMENTS, LLC;              §
                                        §
         SNAP KITCHEN                   §     Case No. 20-60088
         MANAGEMENT, LLC;               §
                                        §
         SNAP KITCHEN                   §     Case No. 20-60090
         SERVICES, LLC;                 §
                                        §
         SNAP KITCHEN DALLAS, LLC;      §     Case No. 20-60086
                                        §
         SNAP KITCHEN #1, LLC;          §     Case No. 20-60084
                                        §
         SNAP KITCHEN #2, LLC;          §     Case No. 20-60082
                                        §
         SNAP KITCHEN #3, LLC;          §     Case No. 20-60089
                                        §
         SNAP KITCHEN #5, LLC           §     Case No. 20-60085
                                        §
         SNAP KITCHEN                   §     Case No. 20-60087
         PHILADELPHIA, LLC;             §
                                        §
              Debtors.                  §


                      DEBTORS’ EMERGENCY MOTION FOR
               JOINT ADMINISTRATION AND FOR RELATED RELIEF




DEBTORS’ EMERGENCY MOTION FOR JOINT ADMINISTRATION AND FOR RELATED RELIEF—Page 1
             Case 20-60083 Document 2 Filed in TXSB on 12/04/20 Page 2 of 7




EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE CONDUCTED ON THIS MATTER ON
DECEMBER 7, 2020, AT 3:00 P.M. (CENTRAL TIME) IN THE COURTROOM LOCATED AT 312 S. MAIN,
VICTORIA, TX 77901. IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT EMERGENCY
CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER APPEAR AT THE HEARING OR FILE A WRITTEN
RESPONSE PRIOR TO THE HEARING. OTHERWISE, THE COURT MAY TREAT THE PLEADING AS
UNOPPOSED AND GRANT THE RELIEF REQUESTED.

RELIEF IS REQUESTED NOT LATER THAN DECEMBER 7, 2020.

PLEASE NOTE THAT ON MARCH 24, 220, THROUGH THE ENTRY OF GENERAL ORDER 2020-10, THE COURT
INVOKED THE PROTOCOL FOR EMERGENCY PUBLIC HEALTH OR SAFETY CONDITIONS.

IT IS ANTICIPATED THAT ALL PERSONS WILL APPEAR TELEPHONICALLY AND ALSO MAY APPEAR VIA
VIDEO AT THIS HEARING.

AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S DIAL-IN FACILITY. YOU MAY ACCESS THE
FACILITY AT (832) 917-1510. YOU WILL BE RESPONSIBLE FOR YOUR OWN LONG-DISTANCE CHARGES.
ONCE CONNECTED, YOU WILL BE ASKED TO ENTER THE CONFERENCE ROOM NUMBER. JUDGE LOPEZ’S
CONFERENCE ROOM NUMBER IS 590153.

YOU MAY VIEW VIDEO VIA GOTOMEETING. TO USE GOTOMEETING, THE COURT RECOMMENDS THAT
YOU DOWNLOAD THE FREE GOTOMEETING APPLICATION. TO CONNECT, YOU SHOULD ENTER THE
MEETING CODE “JUDGELOPEZ” IN THE GOTOMEETING APP OR CLICK THE LINK ON JUDGE LOPEZ’S
HOME PAGE ON THE SOUTHERN DISTRICT OF TEXAS WEBSITE. ONCE CONNECTED, CLICK THE SETTINGS
ICON ON THE UPPER RIGHT CORNER AND ENTER YOUR NAME UNDER THE PERSONAL INFORMATION
SETTING.


To the Honorable Christopher M. Lopez, U.S. Bankruptcy Judge:

        Snap Kitchen Investments, LLC (“SKI”), and its debtor affiliates 1 (collectively, the

“Debtors”), as debtors and debtors-in-possession in the above-styled chapter 11 proceedings (the

“Bankruptcy Cases”), file this their Emergency Motion for Joint Administration (the “Motion”),

in support thereof would respectfully show the Court as follows:

                                I.       PROCEDURAL BACKGROUND

        1.       This Court has jurisdiction over the Bankruptcy Cases and the subject matter of this

Motion pursuant to 28 U.S.C. §§ 157 and 1334. This Motion constitutes a core proceeding under

28 U.S.C. § 157(b)(2). Venue of the Bankruptcy Cases before this Court is appropriate under 28

U.S.C. §§ 1408 and 1409.



1
 The above-captioned Debtors seeking joint administration in these chapter 11 cases, and the last four digits of each
Debtor’s taxpayer identification number, are as follows: Snap Kitchen Investments, LLC (4938); Snap Kitchen
Management, LLC (4886); Snap Kitchen Services, LLC (4910); Snap Kitchen Dallas, LLC (6157); Snap Kitchen #1,
LLC (4938); Snap Kitchen #2, LLC (4948); Snap Kitchen #3, LLC (4589); Snap Kitchen #5, LLC (4635); Snap
Kitchen Philadelphia, LLC (9116).


DEBTORS’ EMERGENCY MOTION FOR JOINT ADMINISTRATION AND FOR RELATED RELIEF—Page 2
            Case 20-60083 Document 2 Filed in TXSB on 12/04/20 Page 3 of 7




       2.       The Debtors remain in possession of their Estates as debtors-in-possession under

11 U.S.C. §§ 1107 & 1108. No trustee or examiner has been appointed in these Bankruptcy Cases.

                                 II.   FACTUAL BACKGROUND

       3.       On December 4, 2020 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under chapter 11 subchapter V of title 11 of the United States Code (the “Bankruptcy

Code”), thereby initiating the Bankruptcy Cases and creating the respective bankruptcy estates

(collectively, the “Estates”).

       4.       SKI, by and through its debtor-subsidiary operating entities (collectively, “Snap

Kitchen”), offer healthy, affordable prepared meals for sale online nationwide and at all of their

Texas locations. Each week, Snap Kitchen prepares more than 150,000 meals from freshly sourced

ingredients, bringing breakfast, lunch and dinner, soups and salads, snacks, drinks and juices, as

well as sweets, to its customers.

       5.       From 2010 to 2020, Snap Kitchen grew from one retail location and kitchen in

Austin, Texas, to more than forty retail locations throughout Texas, Philadelphia, and Illinois.

Through aggressive growth, both in terms of products offered and geographic expansion, the

Debtors (and various non-debtor affiliates) have economically struggled. Therefore, throughout

2018 and 2019, Snap Kitchen focused on consolidating its successful operations and market

segments, including maintaining several popular retail locations, building its online presence, and

maximizing economies of scale by concentrating all of its food preparation operations in two

industrial-size kitchens. In revising its business model to focus on these segments, Snap Kitchen

entered 2020 on a positive, confident trajectory for future profitability.

       6.       Despite positive steps to “right-size” the business, the ongoing pandemic caused by

the novel Coronavirus (“COVID-19”) has created unnavigable strain on Snap Kitchen’s operations




DEBTORS’ EMERGENCY MOTION FOR JOINT ADMINISTRATION AND FOR RELATED RELIEF—Page 3
            Case 20-60083 Document 2 Filed in TXSB on 12/04/20 Page 4 of 7




and liquidity. COVID-19 and the resultant state and local restrictions on retail business operations,

increased costs to maintain safe working environments, and related impediments to normal, pre-

pandemic business operations, have simultaneously reduced sales and increased costs. Though

Snap Kitchen’s employees and representatives have worked tirelessly during this pandemic, and

its customers have proven themselves extremely loyal, economic realities have necessitated filing

these Bankruptcy Cases.

       7.       A more fulsome description of the Debtors’ background and other factual support

for the relief request in this Motion and other first day motions is set forth in the Declaration of

Anthony Smith (the “Smith Declaration”), filed contemporaneously herewith and incorporated

herein for all purposes.

                                  III.    RELIEF REQUESTED

       8.       By this Motion, the Debtors request joint administration of their Bankruptcy Cases

for procedural purposes only.

       9.       In pertinent part, Rule 1015(b) of the Federal Rules of Bankruptcy Procedure

provides that the Court may order joint administration of bankruptcy estates if “two or more

petitions are pending in the same court by . . . a debtor and an affiliate.” FED. R. BANKR. P. 1015(b).

The Bankruptcy Code defines the term “affiliate” as, among other things, a “corporation 20 percent

or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held

with power to vote, by the debtor, or by an entity that directly or indirectly owns, controls, or holds

with power to vote, 20 percent or more of the outstanding voting securities of the debtor.” 11

U.S.C. § 101(2)(B). Here, SKI is the sole shareholder of all the other Debtors. Accordingly, all

Debtors are affiliates of SKI (and of each other); therefore, the joint administration of the




DEBTORS’ EMERGENCY MOTION FOR JOINT ADMINISTRATION AND FOR RELATED RELIEF—Page 4
             Case 20-60083 Document 2 Filed in TXSB on 12/04/20 Page 5 of 7




Bankruptcy Cases is appropriate under Rule 1015(b) of the Federal Rules of Bankruptcy

Procedure.

        10.      Joint administration of the Debtors’ Bankruptcy Cases is also warranted because

the Debtors share many of the same parties-in-interest. Accordingly, cause exists for the joint

administration of the Bankruptcy Cases, for procedural purposes only, under Rule 1015(b). Joint

administration for procedural purposes of these Bankruptcy Cases will promote both procedural

and administrative efficiency and reduce administrative expense to the Estates by:

        a.       obviating the need for the Debtors to file duplicative motions and
                 applications and for the Court to enter duplicative orders in each of
                 these Chapter 11 cases;

        b.       minimizing the burdens on witnesses and all parties-in-interest by
                 sparing them from participating in identical hearings in separate
                 cases;

        c.       avoiding the burdensome necessity of duplicating notices;

        d.       simplifying supervision of the administrative aspects of these
                 Chapter 11 cases by the Office of the United States Trustee for the
                 Southern District of Texas; and

        e.       minimizing the fees and expenses associated with the proposed
                 engagement of Munsch Hardt Kopf & Harr, P.C. as counsel for the
                 Debtors by minimizing expense caused by duplication related to
                 filing, copying, and service of pleadings.

        11.      Joint administration will not affect the rights of any creditor or party-in-interest

because the Debtors request joint administration for procedural purposes only. Notwithstanding

joint administration, each creditor will be entitled to file a proof of claim against a particular Estate.

        12.      The Debtors request permission to use a consolidated list of thirty (30) unsecured

creditors holding the largest claims against one or more of the Debtors.




DEBTORS’ EMERGENCY MOTION FOR JOINT ADMINISTRATION AND FOR RELATED RELIEF—Page 5
              Case 20-60083 Document 2 Filed in TXSB on 12/04/20 Page 6 of 7




             13.    The Debtors further request that the Court approve and require for use on all

documents filed and entered in the jointly administered cases the following consolidated case

caption:

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    VICTORIA DIVISION

    In re:                                          §    Case No. 20-60083
                                                    §
                                                    §
    SNAP KITCHEN INVESTMENTS, LLC,                  §    Chapter 11
    et. al.1                                        §    Subchapter V
                                                    §
             Debtors.                               §    (Jointly Administered)
                                                    §

1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer
identification number are as follows: Snap Kitchen Investments, LLC (4938); Snap Kitchen
Management, LLC (4886); Snap Kitchen Services, LLC (4910); Snap Kitchen Dallas, LLC (6157);
Snap Kitchen #1, LLC (4938); Snap Kitchen #2, LLC (4948); Snap Kitchen #3, LLC (4589); Snap
Kitchen #5, LLC (4635); Snap Kitchen Philadelphia, LLC (9116).

             14.    The consolidated caption relieves parties from including each of the Debtors’

names, tax identification numbers, and case numbers on filed documents, simplifying

administration of these Bankruptcy Cases.

             15.    The Debtors also request the Clerk of this Court make separate docket entries in

each of the above-captioned Bankruptcy Cases, except the jointly administered case, substantially

as follows:

             The Bankruptcy Court has entered an order in accordance with Federal Rule of
             Bankruptcy Procedure 1015(b) that provides for the joint administration of the
             Chapter 11 cases of Snap Kitchen Investments, LLC, et al. and its debtor-in-
             possession affiliate. The docket in Case No. 20-60083-11 should be consulted for
             all matters affecting the above-listed cases, which includes this case.
             Notwithstanding said joint administration, proofs of claims are to be filed in each
             debtor’s separate case.




DEBTORS’ EMERGENCY MOTION FOR JOINT ADMINISTRATION AND FOR RELATED RELIEF—Page 6
            Case 20-60083 Document 2 Filed in TXSB on 12/04/20 Page 7 of 7




                                         IV.     PRAYER

         WHEREFORE, PREMISES CONSIDERED, the Debtors respectfully request that the

Court enter an order: (i) providing for the joint administration of the Bankruptcy Cases; (ii)

ordering that all documents (except proofs of claim) to be filed in each of the Bankruptcy Cases

be filed in the jointly administered case styled In re Snap Kitchen Investments, LLC, et al. Case

No. 20-60083-11 (Jointly Administered) regardless of whether such filing affects one or more of

the Debtors; (iii) ordering that creditors continue to file proofs of claim against the Debtors in the

Debtors’ respective individual Bankruptcy Cases notwithstanding joint administration; and (iv)

granting the Debtors such other and further relief to which they may show themselves to be justly

entitled.

Dated: December 4, 2020.                            Respectfully submitted,

                                                    MUNSCH HARDT KOPF & HARR, P.C.

                                                    By: /s/ Thomas D. Berghman
                                                    John D. Cornwell
                                                    Texas Bar No. 24050450
                                                    Thomas D. Berghman
                                                    Texas Bar No. 24082683
                                                    Grant M. Beiner
                                                    Texas Bar No. 24116090
                                                    700 Milam Street, Suite 2700
                                                    Houston, Texas 77002
                                                    Telephone: (713) 222-1470
                                                    Facsimile: (713) 222-1475
                                                    jcornwell@munsch.com
                                                    tberghman@munsch.com
                                                    gbeiner@munsch.com

                                                    Proposed Counsel for Debtors
                                                    and Debtors in Possession




DEBTORS’ EMERGENCY MOTION FOR JOINT ADMINISTRATION AND FOR RELATED RELIEF—Page 7
4840-8804-9363v.4 019586.00001
